11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Franklin
D. Mills, Jr.
Appellant
Vs.       Nos. 11-01-00064-CR & 11-01-00065-CR B Appeals from
Dallas County
State
of Texas
Appellee
 
In Cause No. 11-01-00064-CR, the trial court convicted
appellant, upon his plea of guilty, of the offense of burglary of a
building.  Appellant entered pleas of
true to both enhancement paragraphs.  A
plea bargain agreement was not reached, and the trial court assessed punishment
at confinement for 20 years.  In Cause
No. 11-01-00065-CR, the trial court found that appellant had violated his
deferred adjudication community supervision, revoked the supervision, adjudicated
appellant guilty of the offense of burglary of habitation, and assessed
punishment at confinement for 25 years. 
We affirm.
In each appeal, appellant=s court-appointed counsel has filed a
brief in which she states that she has diligently reviewed the entire record
and the applicable law and that she has concluded that each appeal is without
merit.  In Cause No. 11-01-00065-CR,
counsel requests that the February 5, 1999, trial court order deferring the
adjudication of guilt be modified to reflect that Darrell Clements was the
magistrate, that Heath Hyde represented the State, and that no plea bargain
agreement was reached.  The record
supports counsel=s request.  The February 5, 1999, trial court order is
so modified.
Counsel has furnished appellant with a copy of the brief and
advised appellant of his right to review the record and file a pro se
brief.  A pro se brief has not been
filed.  Counsel has complied with the
procedures outlined in Anders v. California, 386 U.S. 738 (1967); Stafford v.
State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 
(Tex.Cr.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and
Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969).




Following the procedures outlined in Anders, we have
independently reviewed the record.  We
agree that the appeals are without merit. 

The judgments of the trial court are affirmed.
 
PER CURIAM
 
July
18, 2002
Do
not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists
of: Arnot, C.J., and
Wright, J., and
McCall, J.